IN THE SUPRElVIE COURT OF THE STATE OF DELAWARE

CONSTANCE GARY, §
§
Plaintiff Below, § No. 33, 2015
Appellant, §
§ Court Below—Superior Court
V. § of the State of Delaware,
§ in and for New Castle County,
R.C. FABRICATORS, INC., § CA. No. 11C-12—208 FSS
§
Defendant Below, §
Appellee. §

Submitted; September 18, 2015
Decided: October 21, 2015

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
O R D E R

This 21St day of October 2015, after careful consideration of the parties’ briefs
and the record on appeal, it appears to the Court that the judgment of the Superior
Court granting the appellee’s motion for summary judgment should be afﬁrmed on
the basis of and for the reasons assigned in the Superior Court’s order dated
December 1, 2014. The appellant does not make any arguments regarding the
dismissal of Counts 3 through 1 l in her amended complaint and has therefore waived
consideration of the dismissal of those claims.1 We also afﬁrm the Superior Court’s

order, dated December 30, 2014, denying the appellant’s motion for reargument.

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the
Superior Court is AFFIRMED.

BY THE COURT:

/s/ Randy J. Holland
Justice